DETAILED ACTION
Status of the Application
The following is a Final Office Action. In response to Examiner's communication of February 8, 2022, Applicant, on May 8, 2022, amended claims 1, 7-13 and 15-17 and canceled claims 14 and 18-20. Claims 1-13 and 15-17 are now pending in this application and have been rejected below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Response to Amendment
Applicant's amendments are sufficient to overcome the 35 USC 112, second and fourth paragraph, rejections set forth in the previous action. Therefore, these rejections are withdrawn.
Applicant's amendments are sufficient to overcome the 35 USC 101 rejections set forth in the previous action of claims 7-12 and 13 & 15-17 for being directed to software per se and signals per se, respectively. Therefore, these rejections for being directed to software per se and signals per se are withdrawn. However, the amendments are not sufficient to overcome the remaining 35 USC 101 rejections set forth in the previous rejection for being directed to an abstract idea, and thus, these rejections for being directed to an abstract idea are maintained below.
Applicant's amendments are not sufficient to overcome the prior art rejections set forth in the previous action. Therefore, these rejections are maintained below.

Response to Arguments - 35 USC § 101
Applicant’s arguments and amendments with respect to the 35 USC 101 rejections of claims 7-17 and 13 & 15-17 for being directed to software per se and signals per se have been fully considered, and they are persuasive. Therefore, these rejections for being directed to software per se and signals per se are withdrawn.


Applicant’s remaining arguments with respect to the 35 USC 101 rejections for being directed to an abstract idea have been fully considered, but they are not persuasive.

Applicant argues that Examiner failed to establish a prima facia case that the claims are directed to patent-ineligible subject matter. Examiner respectfully disagrees.
	Pursuant to 2019 Revised Patent Subject Matter Eligibility Guidance, in order to determine whether a claim is directed to an abstract idea, under Step 2A, we first (1) determine whether the claims recite limitations, individually or in combination, that fall within the enumerated subject matter groupings of abstract ideas (mathematical concepts, certain methods of organizing human activity, or mental processes), and (2) determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55. Next, if a claim (1) recites an abstract idea and (2) does not integrate that exception into a practical application, in order to determine whether the claim recites an “inventive concept,” under Step 2B, we then determine whether the claim recites any of the additional elements beyond the recited abstract idea, individually and in combination, are significantly more than the abstract idea itself. 84 Fed. Reg. 56.
Applicant’s assertions regarding Examiner rejection overlooks the detail explanation establishing Examiner’s prima facia case that the claims are directed to patent-ineligible subject matter. In the previous action and below, Examiner applied the current standard required by 2019 Revised Patent Subject Matter Eligibility Guidance set forth above by determining and clearly explaining first, why the claims recite limitations that fall within the enumerated subject matter groupings of abstract ideas (Step 2A, prong 1), next, why none of the additional elements recited beyond the recited abstract idea integrate the judicial exception into a practical application (Step 2A, prong 2), and lastly, why none of the additional elements recited beyond the recited abstract idea are significantly more than the abstract idea itself (Step 2B). Accordingly, despite Applicant’s assertions to the contrary, Examiner did indeed establish a prima facia case that the claims are directed to patent-ineligible subject matter.


	Applicant argues that the claims are not directed to an abstract idea because Examiner oversimplifies the claimed invention, makes a conclusory statement with no further explanation or evidence that the previously recited claims are directed to an abstract idea and that any additional claim elements when viewed as a whole do not transform the abstract idea such that the claims amount to significantly more, and failed to provide an adequate explanation or evidence as is required to meet its burden of establishing that the pending claims are directed to an abstract idea. Examiner respectfully disagrees.
	Applicant’s assertions here that examiner makes conclusory statements without explanation or evidence that the claims are directed to an abstract idea have disregarded Examiner’s detailed explanation of why the claims recite an abstract idea. As set forth below in the 35 USC 101 rejection and in the previous action, contrary to Applicant’s that Examiner oversimplified the invention, made conclusory statements with no further explanation, and failed to provide adequate explanation or evidence to meet the required burden, as noted above, Examiner applied the current standard required by 2019 PEG set forth above by determining and clearly explaining the claims recite limitations that fall within the enumerated subject matter groupings of abstract ideas including identifying the limitations that recite the abstract idea an identifying that these limitation of the claims recite a mental process and certain method of organizing human activity (Step 2A, prong 1), by clearly identifying the limitations that are additional elements beyond the recited abstract idea and explaining why the additional elements fail to idea integrate the judicial exception into a practical application (Step 2A, prong 2), and clearly explaining why the additional elements fail to be significantly more than the abstract idea itself (Step 2B). Accordingly, despite Applicant’s assertions to the contrary, Examiner did not oversimplify the invention, did not make conclusory statements with no further explanation, and did indeed provide adequate explanation or evidence to meet the burden required by the 2019 PEG.
	
Applicant argues that the claims are not directed to an abstract idea because the claims are not merely directed to an abstract idea, but instead are explicitly tied to computer technology and the steps the cannot be performed mentally. Examiner respectfully disagrees.
	As noted above, pursuant to 2019 PEG, in order to determine whether a claim is directed to an abstract idea, under Step 2A, we first (1) determine whether the claims recite limitations, individually or in combination, that fall within the enumerated subject matter groupings of abstract ideas (mathematical concepts, certain methods of organizing human activity, or mental processes), and (2) determine whether any additional elements beyond the recited abstract idea, individually and as an ordered combination, integrate the judicial exception into a practical application. 84 Fed. Reg. 52, 54-55. Next, if a claim (1) recites an abstract idea and (2) does not integrate that exception into a practical application, in order to determine whether the claim recites an “inventive concept,” under Step 2B, we then determine whether the claim recites any of the additional elements beyond the recited abstract idea, individually and in combination, are significantly more than the abstract idea itself. 84 Fed. Reg. 56.
Under prong 1 of Step 2A, claim 1, and similarly claims 2-13 & 15-17, recites “a method for … arranging a wind turbine based on mesoscale data, the method comprising: performing, based on inputted mesoscale wind atlas data, a first screening on an inputted wind field area by using a wind speed limit to obtain a first wind field area; performing, based on an inputted terrain data, a second screening on the first wind field area by using a slope limit to obtain a second wind field area; determining, by using a method of taboo search having a target number of wind turbines and the second wind field area as inputs, a wind turbine arrangement that renders an objective function optimal, wherein the objective function is a sum of annual power generations at wind turbine sites; arranging the wind turbine according to the wind turbine arrangement.” Claims 1-20, in view of the claim limitations, recite the abstract idea of arranging a wind turbine based on mesoscale data by performing a first screening using a wind speed limit to obtain a first wind field area based on mesoscale wind atlas data, performing a second screening on the first wind field area by using a slope limit to obtain a second wind field area based on terrain data, determining a wind turbine arrangement that renders an objective function optimal using taboo search with a target number of wind turbines and the second wind field area as inputs, wherein the objective function is a sum of annual power generations at wind turbine sites, and arranging the wind turbine according to the wind turbine arrangement.
	A claim recites mental processes when the claim recites concepts performed in the human mind (including an observation, evaluation, judgment, opinion), wherein if the claim, under its broadest reasonable interpretation, covers the claim being practically performed in the mind but for the recitation of generic computer components, then the claim is in the mental process category. 84 Fed. Reg. 52 n.14. Here, as a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of arranging a wind turbine based on mesoscale data by performing a first screening using a wind speed limit to obtain a first wind field area based on mesoscale wind atlas data, performing a second screening on the first wind field area by using a slope limit to obtain a second wind field area based on terrain data, determining a wind turbine arrangement that renders an objective function optimal using taboo search with a target number of wind turbines and the second wind field area as inputs, wherein the objective function is a sum of annual power generations at wind turbine sites, and arranging the wind turbine according to the wind turbine arrangement, contrary to Applicant’s assertion, could all be reasonably interpreted as a human mentally observing information and performing a judgement of the information to perform the first and second screening to obtain a first and second area and a human mentally performing evaluations to determine the wind turbine arrangement based on a tabu search, the obtained second area, a target number, and optimizing the annual sum of power generation and arranging the wind turbines mentally or with a pen and paper. Therefore, the claims recite a mental process. 
	Further, a claim recites certain methods of organizing human activity when the claim recites fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 84 Fed. Reg. at 52. Here, each of the above limitations recite a method for managing the arrangement of wind turbines to optimize power production, which manages the commercial activities of power generating company. Therefore, the claims recite a certain method of organizing human activity.
Accordingly, for the reasons set forth above the claims recite mental processes and a certain method of organizing human activity, and thus, despite Applicant’s assertions to the contrary, the claims recite an abstract idea under the first prong of Step 2A.

With respect to Applicant’s assertion that the claims are explicitly tied to computers, the only features related to computer in the claims is, under prong 2 of Step 2A, the claims recite the additional elements beyond the recited abstract idea of “automatically”  in claim 1, “[a] a device for automatically …, the device comprising one or more processors and a memory, wherein the memory comprises instructions stored thereon, and the instructions, when executed by the one or more processors, cause the one or more processors to” in claim 7, “[a] computer non-transitory readable storage medium with a program stored thereon, wherein the program comprises instructions for performing …” in claim 13; however, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. In addition, these features merely generally link the abstract idea to a technical field/environment, namely a generic computing environment.
Moreover, simply reciting the method in claim 1 is performed “automatically” and claim 7, and similarly claim 13, is implemented by “[a] device … comprising one or more processors and a memory” does not make the claims directed to an improvement to computers or other technology, but instead, these elements merely invoke generic computer components as a tool to implement the recited abstract idea (MPEP 2106.05(a)), which is not sufficient to integrate an abstract idea into a practical applicant or amount to significantly more than an abstract idea. MPEP 2106.5(f). Like in Electric Power Group, the claims are not focused on a specific improvement in computers or another technology, but on certain independently abstract ideas that simply use computers as tools. Electric Power Group, LLC v. Alstom, et al., No. 2015-1778, slip op. at 8 (Fed. Cir. Aug. 1, 2016).


	Applicant argues Examiner has failed to provide any detailed analysis as to why the specific recitations of the pending independent and dependent claims do not contain an inventive concept (i.e., do not contain significantly more than an abstract idea). Examiner respectfully disagrees.
	Applicant’s assertions that Examiner failed to provide a detailed analysis as to why the specific recitations of the pending independent and dependent claims do not contain an inventive concept apparently ignores Examiner’s detailed explanation applying the standard set for in the 2019 PEG discussed above. As noted above, under Step 2B of 2019 PEG,  if (1) recites an abstract idea and (2) does not integrate that exception into a practical application, in order to determine whether the claim recites an “inventive concept,” under Step 2B, we then determine whether the claim recites any of the additional elements beyond the recited abstract idea, individually and in combination, are significantly more than the abstract idea itself. 84 Fed. Reg. 56. In the previous action, and below, contrary to Applicant’s assertions, Examiner applied the current standard required by 2019 PEG set forth above by clearly identifying the limitations that are additional elements beyond the recited abstract idea and explaining why the additional elements fail to idea integrate the judicial exception into a practical application and explaining why the additional elements fail to be significantly more than the abstract idea itself (Step 2B). Accordingly, despite Applicant’s assertions to the contrary, Examiner did indeed provide a detailed and sufficient explanation to meet the standard for determining whether the claim recites an inventive concept as required by the 2019 PEG.


	Applicant argues that the claims recite an inventive concept and include recitations that amount to significantly more than the basic idea itself because the claimed invention includes meaningful recitations beyond generally linking the alleged abstract idea of a series of steps to manage information to a particular technological environment, such as a computer, but rather, the pending claims recite an automatically arranging a wind turbine method and a device that may automatically arrange a turbine, and like claim 1 of Example 3, the present invention improves upon the functioning of the claimed computer itself and the invention allows for the elimination of moving people around to look for a turbine arrangement.

data. Examiner respectfully disagrees.
As noted above, under Step 2B, in order to determine whether the claim recites an “inventive concept,” we then determine whether any of the additional elements beyond the recited abstract idea, individually and in combination, are significantly more than the abstract idea itself. 84 Fed. Reg. 56.
The MPEP discusses that "the second part of the Alice/Mayo test [(Step 2B)] is often referred to as a search for an inventive concept," and "an 'inventive concept' is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself." MPEP 2106.05 (emphasis added). Further, the MPEP goes on to describe "Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception? Examiners should answer this question by first identifying whether there are any additional elements (features/limitations/steps) recited in the claim beyond the judicial exception(s), and then evaluating those additional elements individually and in combination to determine whether they contribute an inventive concept (i.e., amount to significantly more than the judicial exception(s)).” MPEP 2106.05 (emphasis added).
However, the features referred to by Applicant as limitations that are significantly more than the abstract idea (i.e., performing a first screening on an inputted wind field area by using a wind speed limit to obtain a first wind field area; performing a second screening on the first wind field area by using a slope limit to obtain a second wind field area; determining, by using a method of taboo search having a target number of wind turbines and the second wind field area as inputs, a wind turbine arrangement that renders an objective function optimal, wherein the objective function is a sum of annual power generations at wind turbine sites, and arranging the wind turbine according to the wind turbine arrangement) are not additional elements beyond the recited abstract idea, but rather, these features referred to by Applicant are all part of and directed to the recited abstract idea. Specifically, all of the features referred to by Applicant could all be reasonably interpreted as a human mentally observing information and performing a judgement of the information to perform the first and second screening to obtain a first and second area and a human mentally performing evaluations to determine the wind turbine arrangement based on a tabu search, the obtained second area, a target number, and optimizing the annual sum of power generation and arranging the wind turbines mentally or with a pen and paper, and thus, the features referred to by Applicant recite a mental process. In addition, each of the above limitations recite a method for managing the arrangement of wind turbines to optimize power production, which manages the commercial activities of power generating company, and thus, the features referred to by Applicant recite a certain method of organizing human activity. Accordingly, the features referred to by Applicant, recite abstract ideas, and thus, are not additional elements beyond the recited abstract idea and do not recite an inventive concept.
Under Step 2B, the claims recite the additional elements beyond the recited abstract idea of “automatically”  in claim 1, “[a] a device for automatically …, the device comprising one or more processors and a memory, wherein the memory comprises instructions stored thereon, and the instructions, when executed by the one or more processors, cause the one or more processors to” in claim 7, “[a] computer non-transitory readable storage medium with a program stored thereon, wherein the program comprises instructions for performing …” in claim 13; however, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components, which is not sufficient to be significantly more than an abstract idea.

With respect to Applicant’s assertion the claims improve computer technology similar to claim 1 of Example 3, unlike claim 1 of Example 3, the claims simply recite the method in claim 1 is performed “automatically” or as in claim 7, and similarly claim 13, is implemented by “[a] device … comprising one or more processors and a memory”; however, reciting that a method is performed “automatically” or by “[a] device … comprising one or more processors and a memory” does not make the claims directed to an improvement to computers or other technology, but instead, these elements merely invoke generic computer components as a tool to implement the recited abstract idea (MPEP 2106.05(a)), which is not sufficient to integrate an abstract idea into a practical applicant or amount to significantly more than an abstract idea. MPEP 2106.5(f). Like in Electric Power Group, the claims are not focused on a specific improvement in computers or another technology, but on certain independently abstract ideas that simply use computers as tools. Electric Power Group, LLC v. Alstom, et al., No. 2015-1778, slip op. at 8 (Fed. Cir. Aug. 1, 2016). Moreover, if all that is required to impart patent eligibility is to implement claims on a computer, as discussed by the Court in Alice Corp. Pty. Ltd. v. CLS Bank Int’l, et al., 134 S.Ct. 2347 (2014), “an applicant could claim any principle of the physical or social sciences by reciting a computer system configured to implement the relevant concept,” and “[s]uch a result would make the determination of patent eligibility depend simply on the draftsman's art, thereby eviscerating the rule that laws of nature, natural phenomena, and abstract ideas are not patentable.” Id. at 2358-2359 (internal citations and quotations omitted).

Regarding Applicant’s assertion that the invention allows for the elimination of moving people around to look for a turbine arrangement, mere automation of a manual process or claiming the improved speed or efficiency inherent with applying an abstract idea on a computer where these purported improvements come solely from the capabilities of a general-purpose computer are not sufficient to transform an abstract idea into a patent-eligible invention. See MPEP 2106.04(a); MPEP 2106.05(a); MPEP 2106.05(f); FairWarning IP, LLC v. latric Sys., 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); Credit Acceptance Corp. v. Westlake Services, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017); Intellectual Ventures I LLC v. Capital One Bank (USA), 115 USPQ2d 1636, 1639 (Fed. Cir. 2015). Thus, to the extent that the use of computer eliminates the need for people to manually look for a turbine arrangement, this is not sufficient to transform the abstract idea into a patent-eligible invention.




Response to Arguments - 35 USC § 103
Applicant’s arguments with respect to the prior are rejections have been fully considered, but they are not persuasive.

Applicant argues that Craig fails to disclose “performing, based on inputted mesoscale wind atlas data, a first screening on an inputted wind field area by using a wind speed limit to obtain a first wind field area” because Craig discloses potential flow is used as an input for the fitness function to rank configurations for an array site, but potential flow is not mesoscale wind atlas data and the fitness function does not perform screening based on this potential flow. Examiner respectfully disagrees.
Craig discloses the term "potential flow" as used herein can describe a velocity potential and an outer flow field for airfoils such as a wing or a blade (e.g. of a turbine). Craig discloses a potential flow around a selected Vertical Axis Wind Turbine (VAWT) at the array site is modeled by determining parameters for the potential flow that best match acquired data/experimental data representing wind flow around each selected VAWT at the array site. [0058], [0083]. Craig discloses a meteorological tower can be used to collect experimental data from a turbine array and estimate the wind speeds within the array. In an example of obtaining experimental data, which, as above, is used to generate the potential flow, the system obtains experimental data for a site of a turbine array, including an average wind speed of the site of 7m/s and a predominant wind direction of south-west, wherein the site of the array where the experimental data is obtained is approximately 1.5 kilometer. [0195]. Examiner notes, the term “mesoscale” is defined as - pertaining to meteorological phenomena, such as wind circulation and cloud patterns, that are about 1–100 km (0.6–60 mi.) in horizontal extent. Mesoscale, CollinsDictionary.com, available at https://www.collinsdictionary.com/us/dictionary/english/mesoscale.
Accordingly, since the potential flow and acquired experimental data represents the wind flow/speed around turbines of an array site that is approximately 1.5 km, and 1.5 km is between 1 and 100 km, contrary to Applicant’s assertions, the experimental data and potential flow are inputted mesoscale wind atlas data.
Craig discloses that this designing of a fitness function matches received acquired flow data, which is experimental data, around the selected VAWT unit with potential flow data (i.e. based on inputted mesoscale wind atlas data, as above) within one or more set thresholds associated to a particular region around the VAWT. [0003], [0006], [0079], [0083]. 
Furthermore, as discussed in the previous action and below, Craig discloses the method receives input data corresponding to potential flow (i.e. based on inputted mesoscale wind atlas data, as above) around one or more selected turbines and a constraint of the array site of the wind turbines and designs a fitness function to rank configurations of the array site of the wind turbines (i.e. screens inputted wind field areas) within the constraints of the site according to one or more set of thresholds of a particular region around the selected vertical axis turbines ([0004]-[0006], [0162], [0164]), wherein the constraint of the array site includes incoming wind direction and incoming or cut wind speeds. [0084], [0158], claim 14. That is, here, when ranking configurations of array site according to thresholds or constraints of particular regions around the vertical axis turbines, the method screens the array site and the particular regions around each of the vertical axis turbine (i.e. wind field areas) by ranking the configurations of the array of the turbines at the array site (i.e. screens inputted wind field areas) based on the fitness function (i.e. based on inputted mesoscale wind atlas data) and constraining configurations of array turbines to include those where the potential flow (i.e. based on inputted mesoscale wind atlas data) at regions around the turbines at the array site is within constraints (i.e. screening field area) of the array site according to thresholds such as wind direction or cut wind speeds (i.e. based on wind speed limits).
	Therefore, for the reasons set forth above, Craig discloses screening, based on input mesoscale data, an inputted wind field area on wind speed limits to obtain a first wind field area, as required by the claims.


Applicant argues that Craig fails to disclose “performing, based on an inputted terrain data, a second screening on the first wind field area by using a slope limit to obtain a second wind field area” because, although Craig describes the fitness function that can be designed so that the evaluated incoming wind velocity would be modified by some set amount to account for the wind blockage from the hill and "the turbines can be arranged according to topology of the array site,” the fitness function evaluating incoming wind velocity being modified to account for wind block has nothing to do with screening a wind field area and Craig does not specify how the turbines are arranged according to topology of the array site. Examiner respectfully disagrees.
As noted above, Craig discloses the fitness function is used to rank configurations of the array site of the wind turbines based on constraints of the regions around the wind turbines at the array site ([0004]-[0006], [0162], [0164]), and for the reasons set forth above, this ranking configurations of the array of turbines at the array site based on constraints of the regions around wind turbines “performs a screening of on a field area” to obtain a field area based on the constraints. 
In addition to the constraints discussed above, Craig also discloses that one of the constraints of the array site includes where the turbines can be positions and the topography of the array site (i.e. based on inputted terrain data and using a slope limit). [0008], [0084], [0158], claim 14. Examiner notes,  the term “topography” is defined as – (1) the study and description of the physical features of an area, for example, its hills, valleys, or rivers, or the representation of these features on maps, and (2) a particular area’s physical shape, including its hills, valleys, and rivers. Topography, CollinsDictionary.com, available at https://www.collinsdictionary.com/us/dictionary/english/topography. Accordingly, the constraints on the topography of the array site are slope limits because they limit the description or shape of hills and valleys (i.e. slopes) of the site.  
Further, constraints on the turbines at the array site can be put into the optimization as modifiers of the fitness function, e.g., if there is a hill near the center of the land plot available, and turbines can be placed behind the hill with respect to a certain wind direction, a fitness function can be designed such that if a turbine position was behind the hill, the evaluated incoming wind velocity would be modified by some set amount to account for the wind blockage from the hill (i.e. based on inputted terrain data and using a slope limit). Here, a constraint on the wind blockage of hill that modifies the fitness function is a slope limit because it limits hills (i.e. slopes) at the site by modifying the fitness function based on the hills.
Moreover, when the configurations of the array site are also ranked (i.e. screening the wind field area to obtain a field area) according to constraints of topography of particular regions around the vertical axis turbines (i.e. based on inputted terrain data and using a slope limit) using a fitness function that modifies wind speed based on wind blockage of a hill (i.e. based on inputted terrain data and using a slope limit), the method screens the array site and the particular regions around each of the vertical axis turbine (i.e. wind field areas) by ranking the configurations of the array of the turbines at the array site (i.e. screens inputted wind field areas) based on the fitness function that modifies wind speed based on wind blockage of a hill (i.e. based on inputted terrain data and using a slope limit) and constraining configurations of array turbines to include those configurations where regions around the turbines at the array site is within constraints (i.e. screening field area) of the array site according to constraints on the topography of the regions surround the turbines at the array site (i.e. based on inputted terrain data and using a slope limit).
	Therefore, for the reasons set forth above, in addition to reasons discussed below, Craig discloses a second screening, based on an inputted terrain data, on the first wind field area by using a slope limit to obtain a second wind field area, as required by the claims.


Applicant argues Craig and Zhang fail to disclose “determining, by using a method of taboo search having a target number of wind turbines and the second wind field area as inputs, a wind turbine arrangement that renders an objective function optimal” because Craig has nothing to do with taboo search, Craig does not disclose the performing second screening to obtain the second wind field area, Craig does not say anything about using the number of turbines as input to the genetic algorithm, Zhang says nothing about screening a wind field area by using a wind speed limit and a slope limit to obtain the second wind field area, and Zhang does not disclose using the number N of wind turbines as input for the taboo search. Examiner respectfully disagrees.
Examiner notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant’s arguments require that all of the features of Craig are bodily incorporated in Zhang and the claimed features are taught by a single reference. However, it is the combined teachings of Craig and Zhang that teach the argued claim features.

With respect to Applicant’s assertion that Craig has nothing to do with taboo search, contrary to Applicant’s assertion, Examiner does not rely upon Craig to disclose the taboo search, but rather, Examiner relied upon Zhang to teach this feature for the reason set forth below.

Regarding Applicant’s assertions that Craig does not disclose the performing second screening to obtain the second wind field area, Craig does indeed disclose performing the second screening to obtain the second wind field area for the reasons set forth above.

With respect to Applicant’s assertion that Craig does not say anything about using the number of turbines as input to the genetic algorithm, Craig expressly discloses the methods include “receiving input concerning a number of vertical axis turbines to be configured in the array,” “selecting a number of vertical axis turbines to be placed in the array,” “receiving input of a fitness function, the fitness function configured to rank configurations of array sites within one or more constraints of the array site,” wherein constraints can include “the … number of turbines,” and “inputting into an algorithm values for one or more potential flow elements representing potential flow around the selected type of vertical axis turbine, the one or more input variables, and the number of vertical axis turbines to be placed in the array site, wherein the algorithm is configured to provide geometric data corresponding to locations of vertical axis turbines which provide a desired power output of the array of vertical axis turbines.” [0004]-[0006], [0008], [0084]. The algorithm that outputs geometric locations of the turbines while optimizing power output may use a local optimization (e.g. a genetic algorithm) (i.e. local search) to predict a geometrical arrangement of turbines in the array. [0059].
That is, since Craig expressly discloses “inputting into an algorithm … the number of vertical axis turbines to be placed in the array site, wherein the algorithm is configured to provide geometric data corresponding to locations of vertical axis turbines which provide a desired power output of the array of vertical axis turbines” and the algorithm that outputs geometric data corresponding to locations of the turbines to provide an optimal power output uses a local optimization (e.g. a genetic algorithm) (i.e. local search) to predict the geometrical arrangement of turbines in the array, contrary to Applicant’s assertion, Craig does indeed disclose using the number of turbines as input to the algorithm and “determining, by using a method of [] search having a target number of wind turbines and the second wind field area as inputs, a wind turbine arrangement that renders an objective function optimal.”

While, for the reasons set forth above, Craig discloses “determining, by using a method of [] search having a target number of wind turbines and the second wind field area as inputs, a wind turbine arrangement that renders an objective function optimal,” Craig does not necessarily disclose the method of search is a “taboo search”; however, the entirety of this limitation including that the method of search being a “taboo search” are taught by Zhang.

Regarding Applicant’s assertions that Zhang says nothing about screening a wind field area by using a wind speed limit and a slope limit to obtain the second wind field area, as noted above, Examiner did not rely upon Zhang to teach this feature, which is recited in different separate limitation, but rather, for the reasons set forth above, the primary reference, Craig discloses screening a wind field area by using a wind speed limit and a slope limit to obtain the second field area. Here, Applicant requires that all of the features of Craig are bodily incorporated in Zhang and the claimed features are taught by a single reference, which as noted above is not the test for obviousness.
Nonetheless, Zhang teaches obtaining a second wind field area by first, in step 1,  determining an anthropomorphic dispersion type wind power plant area and determining the position, capacity and number N of fans of the anthropomorphic distributed wind power plant (i.e. first wind field area) (see pp. 2 and 6-7),  in step 4, optimizing the position of an arrangement fan by, in step 4-2, setting an empty taboo table, randomly initializing the position of the weed individual, wherein the position of each weed individual represents the candidate solution of the position/coordinate of the fan in the 2-dimensional search space of the wind power plant area, and later, in step 4-3, randomly generating coordinate feasible solutions of N fan positions in an anthropomorphic decentralized wind power plant area D-dimensional search space (i.e. second wind field areas) (see pp. 3 and 8).

With respect to Applicant’s assertion that Zhang does not disclose using the number N of wind turbines as input for the taboo search, as noted above, Zhang first determines “the number N of fan arrangements” of the proposed distributed wind farm according to the capacity of the proposed wind farm in Step 1-7 (see pp. 2 and 6-7), which is prior to the taboo algorithm performed in Steps 4-11 through 4-13 of step 4 (see pp. 3, 8-9). Accordingly, contrary to Applicant’s assertion, the number N mentioned in step 4-13 is not introduced after the taboo search, but rather in step 1.
Then, after determining the number N, later in Steps 4-11 through 4-13 of Step 4, wherein Step 4 is a tabu algorithm that searches a tabu table of solutions to obtain a fan arrangement optimization scheme, Zhang teaches, in Step 4-11 of the tabu algorithm of Step 4, performing a tabu search operation on each seed solution containing fan coordinate information, and finally outputting an optimal solution (i.e. renders the objective function optimal), and in step 4-13 of the tabu algorithm, judging whether the number N of the fans of the solution from the tabu search meets the number N of fans allowed to be installed (i.e. a target number), wherein  if so, setting the coordinates of each fan (i.e. arrangement) on each corresponding position of the topographic map, and otherwise, the tabu algorithm returns to the step 4-3 where randomly generating coordinate feasible solutions of N fan positions are generated again. (see pp. 3, 8-9)
Here, the number N of fans allowed is used as input to a tabu search method because (1) this number N determined in step 1 prior to it being used in the tabu algorithm of step 4 to determine whether a solution of the tabu search meets N, and thus, it is input of a method of the tabu search, (2) Step 4 is a tabu search method that searches for a solution by judging tabu tables of sets of solutions to find solutions that meet the number N fans allowed to be installed, and the determining in step 4-13 of whether a solution of the tabu search in step 4-11 meets the number N of fans allowed to be installed (i.e. a target number) is one sub-step in the tabu search method of Step 4 that selects a solution from tabu tables of solutions comprising at least Steps 4-11 through Step 4-13, (3) the method of tabu search of Step 4 is not completed and continues at Step 4-13 unless it is a determined that the solution of the tabu search meets the number N of fans allowed in step 4-13, and  (4) determining, in Step 4-13, whether a solution the tabu search meets the number N of fans allowed to be installed is a method performed on a solution of the tabu search, and thus, the method in step 4-13 is “a method of taboo search,” as required by the claims.
Accordingly, for the reasons set forth above, Zhang teaches “determining, by using a method of taboo search having a target number of wind turbines and the second wind field area as inputs, a wind turbine arrangement that renders an objective function optimal.”

Craig and Zhang are analogous fields of invention because both address the problem of optimizing the placement of wind turbines using a local search optimization algorithm. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Craig the ability to determine a wind turbine arrangement using a tabu search, as taught by Zhang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of determining a wind turbine arrangement using a tabu search, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Kumar with the aforementioned teachings of Zhang in order to produce the added benefit of facilitating improved wind power planning and arrangement using strong local search and converging to a global optimal solution faster. p. 4.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 & 15-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims (claim 1, and similarly claims 2-13 & 15-17) recite “a method for … arranging a wind turbine based on mesoscale data, the method comprising: performing, based on inputted mesoscale wind atlas data, a first screening on an inputted wind field area by using a wind speed limit to obtain a first wind field area; performing, based on an inputted terrain data, a second screening on the first wind field area by using a slope limit to obtain a second wind field area; determining, by using a method of taboo search having a target number of wind turbines and the second wind field area as inputs, a wind turbine arrangement that renders an objective function optimal, wherein the objective function is a sum of annual power generations at wind turbine sites; arranging the wind turbine according to the wind turbine arrangement.” Claims 1-20, in view of the claim limitations, are directed to the abstract idea of arranging a wind turbine based on mesoscale data by performing a first screening using a wind speed limit to obtain a first wind field area based on mesoscale wind atlas data, performing a second screening on the first wind field area by using a slope limit to obtain a second wind field area based on terrain data, determining a wind turbine arrangement that renders an objective function optimal using taboo search with a target number of wind turbines and the second wind field area as inputs, wherein the objective function is a sum of annual power generations at wind turbine sites, and arranging the wind turbine according to the wind turbine arrangement.
As a whole, in view of the claim limitations, but for the computer components and systems performing the claimed functions, the broadest reasonable interpretation of arranging a wind turbine based on mesoscale data by performing a first screening using a wind speed limit to obtain a first wind field area based on mesoscale wind atlas data, performing a second screening on the first wind field area by using a slope limit to obtain a second wind field area based on terrain data, determining a wind turbine arrangement that renders an objective function optimal using taboo search with a target number of wind turbines and the second wind field area as inputs, wherein the objective function is a sum of annual power generations at wind turbine sites, and arranging the wind turbine according to the wind turbine arrangement could all be reasonably interpreted as a human mentally observing information and performing a judgement of the information to perform the first and second screening to obtain a first and second area and a human mentally performing evaluations to determine the wind turbine arrangement based on a tabu search, the obtained second area, a target number, and optimizing the annual sum of power generation and arranging the wind turbines mentally or with a pen and paper; therefore, the claims recite a mental process. Further, each of the above limitations recite a method for managing the arrangement of wind turbines to optimize power production, which manages the commercial activities of power generating company. Accordingly, the claims are directed to mental processes and a certain method of organizing human activity, and thus, the claims recite an abstract idea under the first prong of Step 2A.
This judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea of “automatically”  in claim 1, “[a] a device for automatically …, the device comprising one or more processors and a memory, wherein the memory comprises instructions stored thereon, and the instructions, when executed by the one or more processors, cause the one or more processors to” in claim 7, “[a] computer non-transitory readable storage medium with a program stored thereon, wherein the program comprises instructions for performing …” in claim 13; however, individually and when viewed as an ordered combination, and pursuant to the broadest reasonable interpretation, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea on a computer (i.e. apply it), and thus, are no more than applying the abstract idea with generic computer components. In addition, these features merely generally link the abstract idea to a technical field/environment, namely a generic computing environment. Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-6, 8-12, & 15-17 do not integrate the abstract idea into a practical application because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. As noted above, the aforementioned additional elements beyond the recited abstract idea, as an order combination, are no more than mere instructions to implement the idea using generic computer components (i.e. apply it), and further, generally link the abstract idea to a field of use, which is not sufficient to amount to significantly more than an abstract idea; therefore, the additional elements are not sufficient to amount to significantly more than an abstract idea. Additionally, these recitations as an ordered combination, simply append the abstract idea to recitations of generic computer structure performing generic computer functions that are well-understood, routine, and conventional in the field as evinced by Applicant’s specification at [0086] (discussing the embodiments of the invention are implemented by an existing computing device). Furthermore, as an ordered combination, these elements amount to generic computer components performing repetitive calculations, receiving or transmitting data over a network, electronic record keeping, storing and retrieving information in memory, and presenting offers, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d); July 2015 Update, p. 7.  Moreover, aside from the aforementioned additional elements, the remaining elements of dependent claims 2-6, 8-12, & 15-17 do not transform the recited abstract idea into a patent eligible invention because these claims merely recite further limitations that provide no more than simply narrowing the recited abstract idea.
Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components and recitations of generic computer structure that perform well-understood, routine, and conventional computer functions that are used to “apply” the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-13 & 15-17 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 & 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Craig, et al. (US 20130041636 A1), hereinafter Craig, in view of Zhang, et al. (CN 105119320 A), hereinafter Zhang.
Regarding claim 1, Craig discloses a method for automatically arranging a wind turbine based on mesoscale data, the method comprising ([0003]-[0004], [0146]-[0147], [0152]-[0154]): 
performing, based on inputted mesoscale wind atlas data, a first screening on an inputted wind field area by using a wind speed limit to obtain a first wind field area ([0004]-[0005], [0162], [0164], the method receives input data corresponding to potential flow around one or more turbines and variables representing parameters of the array site and the wind turbine parameters, and designing a fitness function configured to rank configurations based on constraints of the site according to one or more set of thresholds of a desired attribute of a configured array site, each set of thresholds being associated to a particular region around the vertical axis turbine, [0084], [0158], claim 14, wherein the method selects input variables including a constraint and parameter of the array site, a constraint of the array site includes incoming wind direction and incoming or cut wind speeds);
performing, based on an inputted terrain data, a second screening on the first wind field area by using a slope limit to obtain a second wind field area ([0004]-[0006], [0162], [0164], the method receives input data corresponding to potential flow around one or more turbines and variables representing parameters of the array site and the wind turbine parameters, and designing a fitness function configured to rank configurations based on constraints of the site according to one or more set of thresholds of a desired attribute of a configured array site, each set of thresholds being associated to a particular region around the vertical axis turbine, [0008], [0084], [0158], claim 14, wherein the method selects input variables including a constraint and parameter of the array site, a constraint of the array site includes where the turbines can be positioned and the topography of the array site, [0087], constraints on a physical system can be put into the optimization as modifiers of the fitness function, e.g., if there is a hill near the center of the land plot available, and turbines can be placed behind the hill with respect to a certain wind direction, a fitness function can be designed such that if a turbine position was behind the hill, the evaluated incoming wind velocity would be modified by some set amount to account for the wind blockage from the hill). 
Further, while Craig discloses all of the above, and determining, by using a method of … search having a target number of wind turbines and the second wind field area as inputs, a wind turbine arrangement that renders an objective function optimal ([0004]-[0006], [0059], [0162], [0164], the method selects a number of turbines to be placed in the array (i.e. a target number), designs a fitness function configured to rank configurations for the array based on constraints of the site according to one or more set of thresholds of a desired attribute of a configured array site, each set of threshold associated with a region around the turbine, and then outputs values for each of the one or more variables matching the acquired flow data around the selected turbine according to the fitness function, wherein the algorithm outputs data corresponding to locations of the turbines which provide the one or more of a desired attribute, subject to physical constraints including discrete locations turbines can be placed, minimal or maximal spacing between turbines, topography of the array site (i.e. and the second wind field area), for example, by maximizing power output per unit land area of the array, wherein a local optimization (e.g. a genetic algorithm) (i.e. local search) is used to predict a geometrical arrangement of turbines in the array),
wherein the objective function is a sum of annual power generations at wind turbine sites (0100], [0114]-[0115], [0117], experimental data can be obtained over a period of time ranging from minutes to years, experimental data is matched to provide a model of potential flow, which includes matching experimental turbine velocity data to determine the flow of velocity at each turbine, [0059], [0164], [0167], when optimizing or maximizing power, a fitness function, for each possible array, can be written to sum the wind incoming into each turbine (∑u), which is cubically proportional to power, which is maximized, and the fitness function ranking one or more attributes of a system which are considered to be desirable by a user with a higher quantified rank);
arranging the wind turbine according to the wind turbine arrangement ([0004]-[0006], [0059], [0162], [0164], the method outputs values for each of the one or more variables matching the acquired flow data around the selected turbine according to the fitness function, wherein the algorithm outputs data corresponding to locations of the turbines (i.e. arranging the wind turbines)), Craig does not necessarily disclose the method of search is a “taboo search”; however, these remaining elements are taught by Zhang.
Zhang teaches determining, by using a method of taboo search having a target number of wind turbines and the second wind field area as inputs, a wind turbine arrangement that renders an objective function optimal (pp. 3, 8-9, Step 4, according to a constraint condition and a target function of the fan optimization arrangement, combining a Weibull distribution function, and optimizing and arranging a fan position by using a tabu algorithm to obtain a fan arrangement optimization scheme, Step 4-11, performing a tabu search operation on each seed individual containing fan coordinate information, and finally outputting an optimal solution (i.e. renders the objective function optimal), and step 4-13, judging whether the number N of the fans of the solution meets the number N allowed to be installed (i.e. a target number), and if so, setting the coordinates of each fan (i.e. arrangement) on each corresponding position of the topographic map (i.e. second wind field area)), 
wherein the objective function is a sum of annual power generations at wind turbine sites (pp. 3, 8-9, wherein step 4-5 of the optimization obtains the annual power generation AEP of the fan using a Weibull distribution function F(V'H));
arranging the wind turbine according to the wind turbine arrangement (pp. 3, 8-9, Step 4-11, performing a tabu search operation on each seed individual containing fan coordinate information, and finally outputting an optimal solution, and step 4-13, judging whether the number N of the fans of the solution meets the number N allowed to be installed, and if so, setting the coordinates of each fan on each corresponding position of the topographic map (i.e. arranging the wind turbines)).
Craig and Zhang are analogous fields of invention because both address the problem of optimizing the placement of wind turbines using a local search optimization algorithm. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to include in the system of Craig the ability to determine a wind turbine arrangement using a tabu search and an objective function including a sum of annual power generation, as taught by Zhang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would produce the predictable results of determining a wind turbine arrangement using a tabu search and an objective function including a sum of annual power generation, as claimed. Further, it would have been obvious to one of ordinary skill in the art to have modified Kumar with the aforementioned teachings of Zhang in order to produce the added benefit of facilitating improved wind power planning and arrangement using strong local search and converging to a global optimal solution faster. p. 4.
Regarding claim 2, the combined teachings of Craig and Zhang teach the method according to claim 1 (as above). Further, Craig discloses wherein the performing a first screening on an inputted wind field area by using a wind speed limit to obtain a first wind field area comprises: calculating an annual average wind speed at each grid point in the inputted wind field area based on the inputted mesoscale wind atlas data ([0100], [0114]-[0115], [0117], experimental data can be obtained over a period of time ranging from minutes to years, experimental data is matched to provide a model of potential flow, which includes matching experimental turbine velocity data by determining the average at each point to determine the flow of velocity at each turbine); and 
removing grid points at which an annual average wind speed is less than the wind speed limit from the inputted wind field area to obtain the first wind field area ([0004]-[0005], [0162], [0164], the method receives input data corresponding to potential flow around one or more turbines and variables representing parameters of the array site and the wind turbine parameters, and designing a fitness function configured to rank configurations based on constraints of the site according to one or more set of thresholds of a desired attribute of a configured array site, each set of thresholds being associated to a particular region around the vertical axis turbine, [0084], [0158], claim 14, wherein the method selects input variables including a constraint and parameter of the array site, a constraint of the array site includes incoming wind direction and incoming or cut wind speeds).
In addition, while Craig discloses all of the above, including the entirety of the limitations, Zhang also teaches these features.
Zhang teaches wherein the performing a first screening on an inputted wind field area by using a wind speed limit to obtain a first wind field area comprises: calculating an annual average wind speed at each grid point in the inputted wind field area based on the inputted mesoscale wind atlas data (p. 7, Step 2, measuring tower type wind electric field region builds includes collecting average wind speed for at least a year); and
removing grid points at which an annual average wind speed is less than the wind speed limit from the inputted wind field area to obtain the first wind field area (pp. 3, 8, Step 4, the algorithm for optimized arrangement fan position, layout optimization scheme, includes in Step 4-1, determining the planned pre-selected fan parameter of the cut-in wind speed (e.g. 3 m/s) and the cut-out wind speed (e.g., 25 m/s), Step 4-2, randomly generating n fan position coordinates of a feasible solution, and Step 4-4, judging whether the fan position coordinate feasible solution satisfies the constraint condition).
Craig and Zhang are analogous fields of invention because both address the problem of optimizing the placement of wind turbines using a local search optimization algorithm. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Kumar with the aforementioned teachings of Zhang in order to produce the added benefit of facilitating improved wind power planning and arrangement using strong local search and converging to a global optimal solution faster. p. 4.
Regarding claim 3, the combined teachings of Craig and Zhang teach the method according to claim 2 (as above). Further, while Craig discloses all of the above, and wherein the calculating an annual average wind speed at each grid point based on the inputted mesoscale wind atlas data comprises: obtaining, for each grid point, an annual average wind speed of each sector and a wind frequency corresponding to each sector based on the inputted mesoscale wind atlas data ([0100], [0114]-[0115], [0117], experimental data can be obtained over a period of time ranging from minutes to years, wherein experimental data is matched by determining the average to determine the velocity at each point, and the fitness function of the genetic algorithm can be set to minimize this RMS difference when comparing experimental data points and corresponding model data points, [0177], if there are primary and secondary and/or lower importance incoming wind directions, the relative importance of each can be incorporated); 
calculating, for each grid point, a weight of the annual average wind speed of each sector with respect to an annual average wind speed of all sectors based on the annual average wind speed of the sector and the wind frequency corresponding to the sector ([0177], if there are primary and secondary and/or lower importance incoming wind directions, the relative importance of each can be incorporated as a weighting of the fitness function, wherein the performance of the array for the one or more primary wind directions can be set to influence the ranking of the array to a greater degree than the performance of the array for the lower importance wind direction, [0117], the component of potential flow perpendicular the free-stream direction can be determined at each of the test points and averaged in order to determine the flow velocity into each turbine as a single number, u.sub..parallel., see for example, FIG. 5); and 
calculating the annual average wind speed at each grid point ([0100], [0114]-[0115], [0117], experimental data can be obtained over a period of time ranging from minutes to years, wherein experimental data is matched by determining the average to determine the velocity at each point, and the fitness function of the genetic algorithm can be set to minimize this RMS difference when comparing experimental data points and corresponding model data points) … the weight of the annual average wind speed of each sector with respect to the annual average wind speed of all the sectors, wherein the sector indicates a wind direction ([0177], if there are primary and secondary and/or lower importance incoming wind directions, the relative importance of each can be incorporated as a weighting of the fitness function, wherein the performance of the array for the one or more primary wind directions can be set to influence the ranking of the array to a greater degree than the performance of the array for the lower importance wind direction), Craig does not expressly required that the average annual wind speed is calculated “based on” the weight if the annual average speed; however, these additional features are taught by further teachings in Zhang.
Zhang teaches wherein the calculating an annual average wind speed at each grid point based on the inputted mesoscale wind atlas data comprises: obtaining, for each grid point, an annual average wind speed of each sector and a wind frequency corresponding to each sector based on the inputted mesoscale wind atlas data (pp. 7-8, Step 2-5, measuring the wind speed, for the wind data of at least two different heights of the wind measurement tower for at least one year, data such as the frequency percentage and the average wind speed of each partition of the wind measurement tower are determined); 
calculating, for each grid point, a weight of the annual average wind speed of each sector with respect to an annual average wind speed of all sectors based on the annual average wind speed of the sector and the wind frequency corresponding to the sector (pp. 7-8, Step 2-5, measuring the wind speed, includes for the wind data of at least two different heights of the wind measurement tower for at least one year, the frequency percentage); and 
calculating the annual average wind speed at each grid point based on the weight of the annual average wind speed of each sector with respect to the annual average wind speed of all the sectors, wherein the sector indicates a wind direction (pp. 7-8, Step 2-5, measuring the wind speed, includes for the wind data of at least two different heights of the wind measurement tower for at least one year, and then frequency wind rose is generated in combination with the frequency percentage, the wind speed of each partition is generated according to the information collected by the wind measurement tower and the wind rose map of the corresponding frequency).
Craig and Zhang are analogous fields of invention because both address the problem of optimizing the placement of wind turbines using a local search optimization algorithm. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Kumar with the aforementioned teachings of Zhang in order to produce the added benefit of facilitating improved wind power planning and arrangement using strong local search and converging to a global optimal solution faster. p. 4.
Regarding claim 4, the combined teachings of Craig and Zhang teach the method according to claim 1 (as above). Further, Craig discloses wherein the performing a second screening on the first wind field area by using a slope limit to obtain a second wind field area comprises: calculating a slope of each grid point in the first wind field area based on an elevation matrix; and removing grid points having a slope greater than the slope limit from the first wind field area to obtain the second wind field area ([0087] constraints on a physical system can be put into the optimization as modifiers of the fitness function, e.g., if there is a hill near the center of the land plot available, and turbines can be placed behind the hill with respect to a certain wind direction, a fitness function can be designed such that if a turbine position was behind the hill, the evaluated incoming wind velocity would be modified by some set amount to account for the wind blockage from the hill, [0004]-[0006], [0162], [0164], the method variables representing parameters of the array site and the wind turbine parameters are selected, the fitness function ranks configurations based on constraints of the site according to one or more set of thresholds of a desired attribute of a configured array site, each set of thresholds being associated to a particular region around the vertical axis turbine, [0008], [0084], [0158], claim 14, wherein the method selects input variables including a constraint and parameter of the array site, a constraint of the array site includes the topography of the array site).
Regarding claim 5, the combined teachings of Craig and Zhang teach the method according to claim 1 (as above). Further, while Craig discloses all of the above, and wherein the determining a wind turbine arrangement that renders an objective function optimal comprises: selecting a wind turbine model for each grid point in the second wind field area based on an annual average wind speed at each grid point to determine a wind turbine radius ([0004]-[0006], [0059], [0162], [0164], the method selects a number of turbines to be placed in the array (i.e. a target number) and designs a fitness function configured to rank configurations for the array based on constraints of the site according to one or more set of thresholds of a desired attribute of a configured array site associated with a region around the turbine, [0100], [0114]-[0115], [0117], experimental data can be obtained over a period of time ranging from minutes to years, experimental data is matched to provide a model of potential flow, which includes matching experimental turbine velocity data to determine the flow of velocity at each turbine,); 
determining a … array of each grid point by using a distance between grid points as a … condition  ([0004]-[0006], [0059], [0162], [0164], the method outputs values for each of the one or more variables matching the acquired flow data around the selected turbine according to the fitness function, wherein the algorithm outputs data corresponding to locations of the turbines which provide the one or more of a desired attribute, subject to physical constraints including discrete locations turbines can be placed, minimal or maximal spacing between turbines); 
ranking, based on an annual power generation at each grid point in the second wind field area, annual power generations ([0100], [0114]-[0115], [0117], experimental data can be obtained over a period of time ranging from minutes to years, experimental data is matched to provide a model of potential flow, which includes matching experimental turbine velocity data to determine the flow of velocity at each turbine) at all grid points in the second wind field area from high to low, and determining all ranked grid points as a candidate point set ([0004]-[0006], [0059], [0162], [0164], the fitness function ranks configurations for the array based on constraints); 
selecting a plurality of groups of grid points from the candidate point set in a sequential manner by the method of … search, wherein each of the plurality of groups of grid points comprise at least one grid point meeting the … condition; 
calculating the objective function for each of the plurality of groups of grid points ([0004]-[0006], [0059], [0162], [0164], the fitness function ranks configurations for the array based on constraints of the site according to one or more set of thresholds of a desired attribute, maximizing power output per unit land area of the array, wherein a local optimization (e.g. a genetic algorithm) (i.e. local search) is used to predict a geometrical arrangement of turbines in the array, [0059], [0164], [0167], when optimizing or maximizing power, a fitness function, for each possible array, can be written to sum the wind incoming into each turbine (∑u), which is cubically proportional to power, which is maximized, and the fitness function ranking one or more attributes of a system which are considered to be desirable by a user with a higher quantified rank); and 
determining, from the plurality of groups of grid points, a group of grid points that render the objective function optimal as final wind turbine sites ([0167], the user can select the highest ranked configuration, [0177], the array that performs the best over all of the one or more primary wind flows can then be ranked the highest), Craig does not necessarily disclose the remaining elements of the following limitations, which however are taught by Zhang.
Zhang teaches wherein the determining a wind turbine arrangement that renders an objective function optimal comprises: selecting a wind turbine model for each grid point in the second wind field area based on an annual average wind speed at each grid point to determine a wind turbine radius (pp. 8-9, Step 4, according to a constraint condition and a target function of the fan optimization arrangement, combining a Weibull distribution function, and optimizing and arranging a fan position by using a tabu algorithm to obtain a fan arrange mentoptimization scheme, includes at Step 4-5, the annual energy generation AEP of the fan is obtained based on wind speed of the hub of the fan); 
determining a taboo array of each grid point by using a distance between grid points as a taboo condition (pp. 3, 8-9, Step 3, establishing a constraint condition of the fan optimization arrangement, includes the constrained distance between fans established based on equation 10, and at Step 4-3, randomly generating coordinate feasible solutions of N fan positions, wherein N is less than or equal to the maximum population number M, at step 4-4 ad 4-9, judging whether the coordinate feasible solution of the position of the fan meets the constraint condition, and judging whether the position of the seed is the coordinate point of the candidate fan, whether the constraint condition is met); 
ranking, based on an annual power generation at each grid point in the second wind field area, annual power generations at all grid points in the second wind field area from high to low, and determining all ranked grid points as a candidate point set (pp. 8-9, Step 4-11, introducing a tabu search, performing taboo search operation on the seed individual containing the fan coordinate coordinate information, and finally outputting the optimal solution; specifically, the method specifically comprises the following steps: Step A, firstly, generating a certain number of neighborhood solutions by using the neighborhood function of the current global global extremum, and selecting a solution with optimal fitness from the neighborhood as a plurality of candidate solutions, at Step B, replacing the current best individual solution best with the candidate solution, updating the historical optimal solution); 
selecting a plurality of groups of grid points from the candidate point set in a sequential manner by the method of taboo search, wherein each of the plurality of groups of grid points comprise at least one grid point meeting the taboo condition; 
calculating the objective function for each of the plurality of groups of grid points; and 
determining, from the plurality of groups of grid points, a group of grid points that render the objective function optimal as final wind turbine sites (pp. 8-9, Step 4-11, at Step B, judging whether each candidate solution meets a specific criterion, if yes, replacing the current best individual solution best with the candidate solution, updating the tabu table, updating the historical optimal solution, and turning to step D, and at Step D, judging whether the maximum number of iterations or the convergence condition is met or not, and if yes, outputting an optimal solution).
Craig and Zhang are analogous fields of invention because both address the problem of optimizing the placement of wind turbines using a local search optimization algorithm. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Kumar with the aforementioned teachings of Zhang in order to produce the added benefit of facilitating improved wind power planning and arrangement using strong local search and converging to a global optimal solution faster. p. 4.
Regarding claim 6, the combined teachings of Craig and Zhang teach the method according to claim 5 (as above). Further, Craig discloses further comprising: calculating the annual power generation at each grid point based on the annual average wind speed at the grid point in the second wind field area ([0100], [0114]-[0115], [0117], experimental data can be obtained over a period of time ranging from minutes to years, wherein experimental data is matched by determining the average to determine the velocity at each point, and the fitness function of the genetic algorithm can be set to minimize this RMS difference when comparing experimental data points and corresponding model data points).
In addition, while Craig discloses all of the above, including the entirety of the limitations, Zhang also teaches these features.
Zhang teaches further comprising: calculating the annual power generation at each grid point based on the annual average wind speed at the grid point in the second wind field area (pp. 7-8, Step 2-1, collecting wind speed data and wind direction data of at least 1 year, Step 2-5, measuring the wind speed, for at least one year, the average wind speed of each partition of the wind measurement tower are determined).
Craig and Zhang are analogous fields of invention because both address the problem of optimizing the placement of wind turbines using a local search optimization algorithm. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Kumar with the aforementioned teachings of Zhang in order to produce the added benefit of facilitating improved wind power planning and arrangement using strong local search and converging to a global optimal solution faster. p. 4.
Regarding claims 7-12, these claims are substantially similar to claims 1-6, and are, therefore, rejected on the same basis as claims 1-6. While claims 7-12 are directed toward a device, Craig discloses a method as claimed. [0003]-[0004], [0146]-[0147], [0152]-[0154].
Regarding claims 13 & 15-17, these claims are substantially similar to claims 1, 2, 4, 5, and are, therefore, rejected on the same basis as claims 1, 2, 4, 5. While claims 13 & 15-17 are directed toward a computer readable storage medium, Craig discloses a computer readable storage medium as claimed. [0003]-[0004], [0146]-[0147], [0152]-[0154].


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Katsigiannis, et. al, Optimal Sizing of Small Isolated Hybrid Power Systems Using Tabu Search, 10 Journal of Optoelectronics and Advanced Materials 5, p. 1241 (2008) disclosing a method for optimal sizing of small isolated hybrid power systems using tabu search.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859. The examiner can normally be reached Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/Primary Examiner, Art Unit 3623